Title: To John Adams from Oliver Wolcott, Jr., 6 October 1800
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir,
Treasury Department Washg October 6. 1800

I have the honor to acknowledge your letter of September 14—No person can more sincerely commisserate the situation of Mr Jarvis and his family than I do—and I am certain that the Comptroller who has directed the proceedings for the recovery of the debt due to the United States has been influenced by the same feelings—It is now about three years since Mr Jarvis was removed from Office and not one Dollar has been recovered of the debt due to the Public.
The claim on behalf of the Rhode Island Brigade is unauthorized by Law and cannot be accepted as a discount—I will shew the papers to the comptroller, but I am inclined to think that no further accomodation beyond what Mr Jarvis has received is admissible—
Mr Steele returned from North Carolina the beginning of the present month this will enable me to pay a visit to my family—I propose to commence the Journey this week and to return in the course of the present month.I have the honor to be / with the great respect / Sir / Your Obedt. Servant.


Oliv Wolcott.